DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11 May 2022 have been fully considered but they are not persuasive. In response to applicants arguments that “Gomez teaches away from the following geatures recited by claim 15 of the present application: ‘wherein the at least portion of the bolt stop moves to the blocking position when the connector rod rotates to the second angular position’”, the examiner respectfully disagrees. Fig 4 of Gomez clearly shows a bolt stop 25 which rotates to a blocking position when a connector rod 33  rotates to a second angular position (Par. 0046: “As shown, the body 25 and primary bolt catch operating lever 20 are mounted on the left side of the lower receiver 14. The secondary bolt catch operating lever 30 and the lift arm 34 are mounted on the right side of the lower receiver 14. Thus, in a preferred embodiment of the present invention, the bolt catch assembly 10 may be operated from either side of the receiver 14 and thus on both sides of the firearm, by using either the primary bolt catch operating lever 20 on the left side or the secondary bolt catch operating lever 30 on the right side. Hence, the inclusion of the two bolt catch operating levers 20, 30 provides a receiver 14 suited for ambidextrous use and having enhanced ergonomics.”)  When a user initiates the bolt catch operating lever 30 first it rotates the rod which rotates lift arm 34 which rotates the bolt catch 25 by way of engagement surface 33.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 recites the limitation “wherein the connector rod rotates to the second angular position prior to the at least the portion of the bolt stop moving to the blocking position”.  The applicant disclosure does not disclose this.  Applicant actually teaches all the elements pined together which rotate at the exact same time.  It is understood that it can be actuated on a specific side but everything rotates at the same time. 
Claim 20 recites the limitation “wherein the at least the portion of the bolt stop moves to the blocking position following the connector rod rotation to the second angular position”.  The applicant disclosure does not disclose this.  Applicant actually teaches all the elements pined together which rotate at the exact same time.  It is understood that it can be actuated on a specific side but everything rotates at the same time.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomez (US 2012/0167424).
Regarding claims 15 and 19-21, Gomez discloses a bolt hold open mechanism (Abstract; Title) assembly comprising: a connector rod 33 configured to rotate from a first angular position to a second angular position (Par. 0049), wherein the connector rod comprises a first end and a second end (clearly seen in Fig. 4); and a bolt stop 25, wherein at least a portion of the bolt stop is configured to move from an open position to a blocking position (Fig. 6a-6c); wherein the at least the portion of the bolt stop moves to the blocking position when the connector rod rotates to the second angular position (Par. 0056 - 0057).
(Par. 0046: “As shown, the body 25 and primary bolt catch operating lever 20 are mounted on the left side of the lower receiver 14. The secondary bolt catch operating lever 30 and the lift arm 34 are mounted on the right side of the lower receiver 14. Thus, in a preferred embodiment of the present invention, the bolt catch assembly 10 may be operated from either side of the receiver 14 and thus on both sides of the firearm, by using either the primary bolt catch operating lever 20 on the left side or the secondary bolt catch operating lever 30 on the right side. Hence, the inclusion of the two bolt catch operating levers 20, 30 provides a receiver 14 suited for ambidextrous use and having enhanced ergonomics.”)  When a user initiates the bolt catch operating lever 30 first it rotates the rod which roates lift arm 34 which rotates the bolt catch 25 by way of engagement surface 33.  
Regarding claim 16 and 18, Gomez further discloses wherein the bolt stop is associated or coupled with the second end of the connector rod (Fig. 4; Par. 0042). Applicant should note that
Regarding claim 17, Gomez further wherein the connector rod and the bolt stop are cast from a single piece of metal (Par. 0042: “While the secondary bolt catch operating lever 30, lift arm 34 with coupling element 35, and rotating shaft 33 are shown as separate components, any or all of these components could be formed as a unitary assembly”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641